DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           JOHN HACKIMER,
                              Appellant,

                                      v.

                 R.J. REYNOLDS TOBACCO COMPANY,
                             Appellee.

                                No. 4D17-331

                               [March 22, 2018]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Meenu Sasser, Judge; L.T. Case No.
502014CA10849XXXX AI.

    Philip Freidin of Freidin Brown, Miami, John S. Mills and Courtney
Brewer of The Mills Firm, P.A., Tallahassee, Alex Alvarez of The Alvarez
Law Firm, Coral Gables, and David J. Sales of David J. Sales, P.A., Jupiter,
for appellant/cross-appellee.

  William L. Durham II and Val Leppert of King & Spalding LLP, Atlanta,
GA, for appellee/cross-appellant.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and ROBERTS, KATHLEEN, Associate Judge, concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.